Carleton Harris, Chief Justice (dissenting). I feel that the majority should make clear the ground on which the Circuit Judge is being reversed. To me. the circumstances, related in the majority opinion, do not constitute unavoidable casualty or excusable neglect. If counsel for appellant had been struck by an automobile, suffered a heart attack, or had been prevented from reaching the courthouse by other comparable circumstances, an unavoidable casualty would have occurred. In Interstate Fire Ins. Co. v. Tolbert, 233 Ark. 249, 343 S. W. 2d 784, a dissent points out an example of what might constitute excusable neglect. Under the theory adopted by the majority in the present case, the attorney evidently lost the answer to the complaint on the way to the courthouse, and this, in my view, does not come within the meaning of the term “excusable neglect.” There was nothing to prevent the attorney from handing the answers to interrogatories and answer to the complaint to the clerk separately, for the purpose of making sure that both had been filed; in fact, I daresay that a large number of attorneys follow this practice when filing divers pleadings. Not only that, but there is no requirement that an attorney wait until the last day to file his answer. The court had given an additional fifteen days for the filing of this pleading, and, as mentioned by the majority, the answer was only a general denial, which, of course, would require but a few minutes to prepare. I do not know just what the term ‘‘ other just cause ’ ’ includes — nor do the majority enlighten me. The statutes in question (pertinent portions of which are quoted in the majority opinion) permits the trial court to exercise its discretion in determining whether to set aside any default judgment upon a showing “of excusable neglect, unavoidable casualty, or other just cause.”- By reversing the trial court, the majority is holding that the Circuit Court abused its discretion, and further is holding, in effect, that there is no substantial evidence to support the finding of the trial court. To me, it is incomprehensible that, under the circumstances herein, this court can say either that the Circuit Court abused its discretion, or that there was no substantial evidence to support the ruling. Actually, it appears that the majority here has substituted its judgment for that of the G-arland Circuit Court. May I also add that past precedent is being ignored —and new precedent, I fear, established. Perhaps I should first make plain that I have no reason to think that the attorney here, a member of an honorable and distinguished firm, has prevaricated as to the facts — to testimony without any reservation whatsoever. It may. the contrary, I feel sure that he has not, and I accept his be puzzling, therefore, that I am so concerned with the decision of the majority. The answer is expressed fully in an opinion written by the late beloved Justice Frank Gr. Smith in the case of Byler v. State, 210 Ark. 790, 197 S. W. 2d 748. There, that wise and able jurist said: “It may be asked therefore, what difference it makes that this relationship existed between the presiding judge and the sheriff? The answer is, ‘Twill be recorded for a precedent and many an error by the same example will rush into the state. It cannot be.’ ” I am simply addressing myself to the subject of “precedent.” Under our system of jurisprudence, the trial court has long held the prerogative of passing on the credibility of the witnesses that appear before it. Here, the majority has accepted completely, at face value, the testimony of the attorney, and though I am confident that the trial court’s decision was based entirely on its understanding of the law involved, rather than on a factual basis, i.e., it did not question the accuracy of the testimony presented by the attorney, it should be remembered that this will not be the only case on this subject that will ever come before this court. In fact, the point at issue will likely arise many times in the future. I think that our Circuit Courts should feel free, unhampered and unfettered by any appellate court decision, to pass on the credibility of witnesses — even though such witnesses be attorneys. For the reasons herein given, I respectfully dissent.